Title: To James Madison from George Washington, 10 January 1794
From: Washington, George
To: Madison, James


Dear Sir,
Friday 10th. Jany. 1794.
Herewith you will receive sundry Pamphlets &ca. under the patronage of Sir John Sinclair. I send you his letters to me also, that the design may be better understood.
From all these, you will be able to decide, whether a plan of enquiry similar to the one set on foot in G. Britn, would be likely to meet legislative or other encouragement, and of what kind, in this Country.
These, or any other ideas which may result from the perusal of the papers, I would thank you for, as the letters remain unacknowledged, and the writer of them will expect this if nothing more.
